In my opinion neither the ordinary nor a jury on appeal to the superior court has authority to appoint a county guardian in a case where there has been an application for guardianship filed and where there is no showing that the estate is likely to go unrepresented unless the county guardian is appointed. Code §§ 49-109, 49-501, 49-505, 113-1306; Smith v.Collins, 61 Ga. App. 801 (7 S.E.2d 600); Bailey v.McAlpin, *Page 515 121 Ga. 111 (48 S.E. 699). I am also of the opinion that the evidence in this case did not authorize the finding that the husband of the incompetent was not a fit and proper person to be appointed guardian. I dissent from the judgment of affirmance.